DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-14, and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Slama Davis et al (US 2009/0233045 A1) and Hiroyuki (US 2014/0113105 A1) all the element of claim invention except, the composition comprising: fluoropolymer particles and a binder material that is polymerizable upon exposure to actinic or particle radiation and wherein the first irradiation is different from the second irradiation dosage; wherein the first portion of the three dimensional article has a different thickness in an axis normal to the surface of the substrate than the second portion of the three-dimensional article. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0087526 A1 (Domingues Dos Santos et al)  teach crosslinkable compositions based on electroactive fluorinated copolymers (see abstract and through out), however, fails to cure the deficiency of the above prior art. 
US 2019/0344496 A1 (Bartow et al) composition including fluoropolymer and inorganic filler and method of making a three-dimensional article (abstract and throughout).
US 2019/0054659 A1 (Tseng et al) pertains to 3D printing of piezoelectric ceramic particle/fluoropolymer nanocomposites with in-situ poling for sensor applications (see abstract and throughout), however, fails to cure the deficiency of the above prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743